DETAILED ACTION
	Claims 1-22 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/21 and 9/16/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a range for the carrier oil of 0.0005 to 5%, but fails to say what this percentage is with respect to, e.g. percent by weight of the composition as recited by claims 3-4.  Clarification is required.  
Claim 8 recites a base comprising “additional amino acids,” which renders the claim unclear, because the word “additional” implies that other amino acids were already present in the composition, but no amino acids are recited by base claim 1. Clarification is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
  Claim 11 recites the personal care composition of claim 1 for use in increasing pro-collagen expression in skin.  Since this limitation is merely an intended use of the composition of claim 1, claim 11 fails to introduce any additional, actual limitation on the structure of the composition of claim 1.  Therefore, claim 11 does not further limit its base claim, which is improper.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Friedman (WO 2019/234743; of record in IDS).
As to claims 1-4, 6, 8, and 11, Friedman discloses a personal care composition in the form of a topical ointment comprising 1 wt% glabridin (“licorice extract”) which is within the range of claim 4 and cannabidiol in the amount of 0.1% which is within the range of claim 3 and which results in a weight ratio of 0.1:1 or 1:10:, which is within the ranges of claims 1-2, wherein the cannabidiol is dissolved in mineral oil carrier (claim 6) (Example 17, formula B).  The composition further comprises white petrolatum (an “emollient” and a “soothing agent” that is a “cosmetically acceptable base” of claim 8).  
Regarding claim 11, the recitation that the composition is for use in increasing pro-collagen 1 expression in skin is merely an intended use of the composition and therefore is not granted additional patentable weight.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as unpatentable over Friedman (WO 2019/234743). 
The teachings of Friedman are relied upon as discussed above.  Friedman further teaches embodiments comprising hydrogenated olive oil in the amount of 1.5%, which is within the range for carrier oil recited by claims 5 and 9.  Friedman further teaches embodiments wherein the composition is a cream or lotion (paragraph 36).
As to claims 5 and 9-10, Friedman does not disclose a specific embodiment within the scope of the claims wherein the carrier oil is present within the range of claims 1 and 9 and wherein the composition is a lotion or body cream (claim 10).
As to claims 5 and 9, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Friedman composition by selecting an amount of the carrier oil that is within the recited ranges, because Friedman expressly teaches embodiments wherein the carrier oil is present in such amounts, e.g., 1.5%, such that the skilled artisan would have recognized that such an amount would be suitable for use in a personal care composition comprising cannabidiol and licorice extract.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, it further would have been prima facie obvious to formulate the composition as a lotion or body cream, since Friedman expressly teaches that the compositions taught therein may be in the form of a lotion or cream.  
Claims 7 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Friedman (WO 2019/234743) as applied to claims 1-6 and 8-11 above, and further in view of Nihart (US Pat. NO. 9,597,279; of record in IDS). 
The teachings of Friedman are relied upon as discussed above, but Friedman does not further expressly disclose that the carrier oil is hemp seed oil (claim 7), nor a method of increasing pro-collagen 1 expression in skin comprising applying the composition to the skin as recited by claim 12.
Nihart discloses an anti-aging composition for topical application to skin comprising Cannabis sativa oil/hemp seed oil carrier comprising cannabidiol, and which further may comprise licorice root (Abstract, column 1, 2nd paragraph; column 3, 1st full paragraph; column 4, last full paragraph; and column 7, 2nd and 4th full paragraphs).  Nihart further teaches that cannabidiol is a natural constituent of hemp oil (column 4, last full paragraph).    
As to claim 7, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Friedman composition by selecting hemp seed oil as the carrier oil, because Nihart expressly teaches that a similar topical personal care composition comprising cannabidiol and licorice extract may utilize hemp seed oil as the carrier, such that the skilled artisan reasonably would have expected that it could serve as the carrier oil for the cannabidiol, and also because Nihart discloses that cannabidiol is in fact a natural component of hemp oil, such that the skilled artisan would have recognized hemp oil is a suitable carrier for cannabidiol since cannabidiol is naturally present in hemp oil.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.
Regarding claim 12, it further would have been prima facie obvious to apply the Friedman topical composition to skin in a method of treating skin aging, since Friedman teaches that its composition may be applied to skin and Nihart expressly teaches that a composition comprising cannabidiol and licorice extract is useful for treating skin aging, such that the skilled artisan reasonably would have expected that the Friedman composition could be used to treat skin aging when applied topically.  The resulting method will increase pro-collagen 1 as recited by the claim, because it comprises the same steps of administering a composition comprising the same ingredients in the same amounts recited by the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645